Under the law of Ohio, a widow has the privilege of electing whether she will, in the event her husband died testate, take the share of his estate as provided by the will or renounce that right and take under the laws of intestacy. Unquestionably, this salutary rule is to protect a widow from being disinherited and preserve to her the right to succeed to a reasonable portion of her husband's estate. The rule was not created for the benefit of anyone but the widow, certainly not for the exclusive benefit of her heirs at law to the absolute detriment of the heirs of the husband.
The law favors testacy, that is, that one should have the privilege of directing the disposition of his estate by will. This rule of law is supported by many decisions. Section 2107.41
of the Revised Code, providing that if the widow dies before the probate of the will, or fails to elect or dies before the time has expired for election, she shall be conclusively presumed to have elected to take under the will, gives legislative support to the rule supporting testacy and that the right of election is for the sole benefit of the widow.
The Legislature amended what is now Section 2107.45, Revised Code, in 1932 (114 Ohio Laws, 320, 358), changing materially the considerations upon which an election should be founded when made in case of the widow's incompetency. The words, "more valuable," were stricken from the statute, and the court is now directed to elect for the widow in case of incompetency on the basis of what "is better for such spouse."
The decedent and his widow had been married over 63 years at the time of his death on September 17, 1955. There had been no children of the marriage. Within three weeks of the husband's death, on October 5, 1955, a niece of the widow made application to have the widow probated as incompetent, seeking that she be appointed guardian. The application was granted, *Page 125 
and she was appointed guardian. The medical report, dated October 31, 1955, shows that the widow was about 80 years old and that for seven months prior to the report she had been suffering arteriosclerotic changes, causing senile dementia with total paralysis of her eliminating functions. She had been confined to a hospital, attended by special nurses at all times. She was returned to her home where she continued receiving nurse's help a week before the report was made. The medical report states that the probability is that there will be little, if any, change in her physical or mental condition in the future.
At the time of the decedent's death, his estate approximated one-half million dollars and that of the widow a quarter of a million dollars. The provisions of the wills of both the decedent and his widow are in the record. They tend strongly to show an agreed plan to distribute their property on an equal basis to the heirs of each. The will of the decedent, he having the larger estate, bequeathed 25 per cent of his estate to the heirs of his wife while no part of her estate was to go to the heirs of her husband.
The provisions of the husband's will (with a like provision — word for word — in the wife's will, executed on the same day, except for the change of the words "husband" for "wife" and "he" for "she"), for the benefit of the wife, are as follows:
"So long as my said wife shall live, the trustee, from the net income or corpus of the trust estate, shall pay over and distribute to my said wife, monthly, the sum of Five Hundred ($500) Dollars, and if in any year the net income shall be more than Six Thousand ($6,000) Dollars the trustee shall pay to her the entire amount of said income in excess of said Six Thousand ($6,000) Dollars. If my said wife shall certify in writing to the trustee in any year that, after taking into account her income from other sources, it is necessary that she have an additional sum for her comfort and support, the trustee shall pay over and distribute such sum to her from the corpus of the trust estate, but the trustee shall not be required to inquire into her need for or the application made by her of any such sum.
"After the death of my said wife, the trustee shall pay over and distribute the trust estate, together with any undistributed income therefrom, as follows: * * *." *Page 126 
The Probate Court, after appointing a guardian for the widow, upon request of the guardian, appointed a commissioner to report to it under the provision of Section 2107.45, Revised Code, the value of the estate to the widow under the provisions of the will and under the law of intestacy. The commissioner's report shows that in his judgment the value of the provision under the will for the surviving spouse is $83,000 and under the law of descent and distribution, $267,736. The report of the commissioner, however, shows that the $83,000 figure is based on the year's allowance made for the widow of $30,000, plus non-probate assets of $3,550, plus income of the net estate at four per cent for the remaining years of her life expectancy (3.39 years), equalling $50,440. No account whatever is taken of the right of the widow to use up the entire corpus of the husband's estate if need be for her support and if she so directs, which right could unquestionably have been exercised by her guardian under proper circumstances and in the exercise of reasonable discretion. In re Trust Estate of Major C. Haughton,118 Vt. 228, 105 A.2d 257.
The report, in part, reads as follows:
"It is obvious that there is real value in the right of the surviving spouse under the will to request that the trustee invade the corpus of the trust estate if necessary for her comfort and support. Your commissioner, however, is unable to translate the value of this right into dollars. Your commissioner is advised that the surviving spouse is eighty-three years old and that she is attended at home at all times by a nurse due to arteriosclerotic changes in the brain causing senile dementia with complete paralysis of control of her eliminating functions. Her attending physician advises that little if any change in her physical or mental condition is probable in the future. * * *
"Your commissioner is unable to estimate the amount, if any, which the surviving spouse may need in addition to the foregoing for her comfort and support. Any estimate would be speculative and of no assistance to the court. Accordingly, the value under the will has been computed without regard to the possibility of supplementary payments from the corpus of the estate."
In disregarding this valuable right, and holding it to be of *Page 127 
no ascertainable value, which, under the will put the entire net estate of the deceased at the disposal of the widow for her comfort and support, the commissioner was in error and in following the report as the basis of making the widow's election as was done by the court, the court committed a serious abuse of discretion. What was "best for the widow" under the circumstances is clearly established by the record. The widow, 83 years of age, and seriously ill, and under guardianship, is limited in her needs to kindly care and all the comfort that can be made available to her for the few remaining years of her life. Transferring to her $267,736 of her husband's estate will contribute nothing to her well being and can have no other possible effect but to benefit her heirs to the detriment of her husband's heirs and completely destroy what appears on the face of the record to have been their joint plan for the distribution of their estates after death.
The income from her own estate, reckoned at four per cent, as did the commissioner in figuring the income to her from her husband's net estate, would equal about $10,000 a year, so that within her life expectancy there would be available to her over $34,000 a year for her comfort and support. If we extend the period to five years, the total income would exceed $32,000 a year, with the right to demand any necessary part of the corpus of her husband's estate of a half-million dollars should need be. Under the circumstances, the thing, above all else, that she does not need, is to take $267,736 from her husband's estate only to be paid into her guardian's account free of the protection of the trusts created by both the decedent and the widow in their respective wills.
How could the election made by the court, based on the report of the commissioner, which gave no consideration to the most valuable provision in her interest of the will, be "what is best for the widow," where by the election made, she would be cut off from the income of one-half of the net worth of her husband's estate? The half of the estate which she would receive under the election would be subject to the restricted ability of the guardian to invest such funds (certainly for less than four per cent, the figure arbitrarily used by the commissioner), and, *Page 128 
by such election, she would surrender the security that could be enjoyed from the remaining assets of the estate.
It should be observed that in all reasonable probability, because of the age of the widow, her condition of health, the income she now enjoys and will continue to enjoy as directed by her husband, no benefit will ever come to her by reason of the election made which clearly shows that the election was not made "for what is best for the widow."
It is suggested that there is no legal remedy providing for a review of the arbitrary action of the court in dictating an election so opposed to reason and without benefit to the widow as to constitute an abuse of discretion. It is true that the widow is granted the absolute power of election by statute and when such right is exercised by her, there can be no appeal from that determination. But here the right is exercised by the court under statutory authority to act for "what is best for the widow." An interested party in the legal proceeding, wherein such election is provided for, must necessarily have the right to a review of an order constituting an abuse of discretion which thereby directly affects substantial rights or interests of such party. (Sections 2505.02 and 2505.03, Revised Code.)
For the reasons, therefore, that the provision of the will of William H. Callan, putting the entire corpus of his estate to his widow's benefit and at her direction, she believing it to be needed for her comfort and support, was a valuable right and subject to her guardian's use, and to totally disregard such important factor in making the widow's election under Section2107.45, Revised Code, and for the further reason that her needs for the foreseeable future were totally disregarded, constituted an abuse of discretion under the undisputed facts in this case; and an election made by the court to take under the law should be reversed and the application remanded with instructions to elect to take under the will. *Page 129